Citation Nr: 1132294	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for service-connected right shoulder impingement syndrome, status-post acromioplasty, currently evaluated as 20 percent disabling.  

2. Entitlement to an increased rating for service-connected chronic recurrent left shoulder dislocation with impingement syndrome and degenerative changes, currently evaluated as 20 percent disabling.    

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).    


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, H.S.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military duty from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied increased evaluations for the Veteran's bilateral shoulders.  In June 2009, the Board remanded the claims for additional development.  

In July 2008, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND that follows the decision below.  


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder impingement syndrome, status-post acromioplasty, has been shown to be productive of complaints of pain, and some limitation of motion and functional loss due to pain and weakness, but not ankylosis of the scapulohumeral articulation, a limitation of his right arm midway between side and shoulder level, or a fibrous union at the humerus.   

2.  The Veteran's service-connected chronic recurrent left shoulder dislocation, with impingement syndrome and degenerative changes, has been shown to be productive of complaints of pain, and some limitation of motion and functional loss due to pain and weakness, but not ankylosis of the scapulohumeral articulation, a limitation of his left arm to 25 degrees from his side, or a fibrous union at the humerus.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected right shoulder impingement syndrome, status-post acromioplasty, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, .440, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2010).   

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected recurrent left shoulder dislocation, with impingement syndrome and degenerative changes, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, .440, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected right shoulder impingement syndrome, status-post acromioplasty, and his recurrent left shoulder dislocation with impingement syndrome and degenerative changes.  He has testified that notations in his 2007 VA examination report, to the effect that he could not do "an extreme amount of shoveling, or carry anything heavy, such as a pail of water, for any distance," were incorrect, because he wasn't working at that time, he has not worked since 1997, and he was unable to do such heavy manual labor at that time.  He testified he could not lift more than 25 to 30 pounds, and that he favors his right shoulder because it is stronger than his left.  

In March 2003, the Board granted service connection for the Veteran's right and left shoulder disabilities.  In April 2003, the RO assigned each shoulder a separate 20 percent rating.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).   

In February 2006, the Veteran filed claims for increased ratings.  In August 2006, the RO denied the claims.  The Veteran has appealed.   

As for the history of the Veteran's right and left shoulder disabilities, see 38 C.F.R. § 4.1 (2010), the Veteran's service treatment reports include a pre-service report, dated in 1967, which notes a history of two dislocations.  In 1968, the Veteran underwent left shoulder capsular surgery for recurrent dislocations.  During service, in 1969, he was treated for left shoulder symptoms that included a limitation of motion.  The post-service medical evidence shows that upon VA examination in July 1985, the Veteran reported having left shoulder pain and stiffness.  An X-ray of the left shoulder was normal.  The relevant diagnosis was postoperative residuals of surgery for the left shoulder  (Putti-Platt procedure) for chronic dislocation, with limitation of motion.  The earliest evidence of treatment for the right shoulder is found in VA progress notes, dated in 1996, which show a complaint of right shoulder pain.  An X-ray revealed calcific tendonitis.  The assessment was calcific tendonitis and bursitis also with partial adhesive capsulitis.  An August 1997 VA progress note indicated that the Veteran had bilateral chronic shoulder impingement.  In August 1998, he underwent a right shoulder acromioplasty; the postoperative diagnosis was chronic right shoulder impingement.  December 2003 X-rays for the bilateral shoulders contain an impression noting mild degenerative arthritis, acromioclavicular joints, bilaterally.  

Disability evaluations are determined by comparing the veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The RO has indicated that it evaluated the Veteran's shoulder disabilities under Diagnostic Codes (DC's) 5299-5201.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5299 represents an injury to the shoulder, and DC 5201 represents a limitation of arm motion, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.

The Board notes that the medical evidence shows that the Veteran is right-handed.  See e.g., VA examination report, dated in January 2007.  

The Board must determine whether an increased rating is warranted under any potentially applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are relevant:

Under DC 5200, a 30 percent evaluation is warranted for: Scapulohumeral articulation, ankylosis of: Intermediate between favorable and unfavorable, minor upper extremity.  A 30 percent rating is also warranted for: Scapulohumeral articulation, ankylosis of: Favorable, abduction to 60 degrees, can reach mouth and head, major upper extremity.  38 C.F.R. § 4.71.  

Under DC 5201, a 30 percent rating is warranted for: Arm, limitation of motion of: To 25 degrees from side, for the minor upper extremity.  A 30 percent rating is also warranted for: Arm, limitation of motion of: Midway between side and shoulder level, major upper extremity.  38 C.F.R. § 4.71.

Under DC 5202, a 40 percent evaluation is warranted for: Humerus, other impairment of: Fibrous union of, for the minor upper extremity.  A 30 percent rating is also warranted for: Humerus, other impairment of: Malunion of: Marked deformity, major upper extremity.  38 C.F.R. § 4.71.

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  

The relevant evidence is summarized as follows: 

A VA examination report, dated in January 2007, shows that the Veteran's left shoulder had forward flexion to 95 degrees (with pain at 90 degrees), abduction to 110 degrees (with pain at 107 degrees), external rotation to 50 degrees (with pain at 40 degrees), and internal rotation to 57 degrees (with pain at 55 degrees), and that his right shoulder had forward flexion to 127 degrees (with pain at 125 degrees), abduction to 110 degrees (with pain at 75 degrees), external rotation to 80 degrees (with pain at 40 degrees), and internal rotation to 70 degrees (with pain at 55 degrees).  

A VA examination report, dated in November 2009, shows that the Veteran's left shoulder had forward flexion to 90 degrees, abduction to 80 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees, and that his right shoulder had forward flexion to 130 degrees, abduction to 120 degrees, external rotation to 55 degrees, and internal rotation to 90 degrees.  

The claims files include three lay statements, assertedly from the Veteran's former employer ("H.S."), dated in 1997, 2008, and 2009, in which the author asserts that the Veteran had shoulder pain which, at times, was so severe that he could not work.  The 2008 letter asserts that the Veteran has constant pain in his shoulders, and that he has been unable to work since 2001.  A letter from V.N.M., dated in 2008, asserts that her employer has tried to hire the Veteran a few times over the past three years or so, but that he was unable to lift boxes weighing about 20 pounds as required for the job.  A letter from C.M.M., dated in 2009, asserts that she has known the Veteran for about 20 years, and that, "we realized his ability to function was deteriorating."  

The Board finds that the criteria for a rating in excess of 20 percent under DC 5201 have not been met for either the right or the left shoulder.  The aforementioned ranges of motion for the left shoulder do not show that the Veteran has a limitation of his left arm to 25 degrees from his side, nor do the ranges of motion for the right shoulder show that the Veteran has a limitation of his right arm midway between side and shoulder level.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the criteria for a rating in excess of 20 percent under DC 5201 have not been met for either shoulder. 

As to an increased rating under another diagnostic code, the Board notes that there is no competent evidence to show a fibrous union at either the left or the right humerus, or ankylosis of the left or right scapulohumeral articulation.  Moreover, in the absence of ankylosis, the Board may not rate either of his service-connected disabilities as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the criteria for a rating in excess of 20 percent under DC's 5200 and 5202 are not met for either shoulder.  

Finally, the Board has also considered the functional impairment which can be attributed to pain and weakness.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Overall, the VA progress notes show that the Veteran has received a number of treatments for left shoulder pain.  These reports contain a number of findings dated between 2007 and 2009, which note that the Veteran had "good symmetrical strength."  A November 2007 X-ray for the left shoulder contains an impression noting moderate DJD (degenerative joint disease).  

The January 2007 VA examination report shows that, for the Veteran's right shoulder, he reported having right shoulder pain two to three times per week lasting about one hour.  The report notes that there was no report of flare-ups, or tenderness of surgical scarring, no report of dislocation or recurrent subluxation, and no other reported symptoms.  The report indicates that the Veteran took Tylenol #3 with codeine once a week, and Tramadol once every two to three weeks.  The Veteran reported that he had not worked since 1999, and that there was no effect on his usual occupation, but that he could not do an extreme amount of shoveling, or carry anything heavy, such as a pail of water, for any distance.  On examination, he reported pain and weakness on motion.  

For the Veteran's left shoulder, he reported that he had constant daily pain with flare-ups six to ten times per week, lasting for five to ten seconds, manifested by limitation of motion.  The examiner stated that the additional loss of motion and loss of function during flare-ups could not be estimated without resort to speculation.  There was no report of tenderness at the surgical scar.  He reported that he used a "tie strap" from a robe to keep his left shoulder in place at night, about twice a week.  He reported using Tylenol #3 with codeine three to four times per week, and Tramadol twice a day, or more if needed.  There was no effect on his usual occupation, except that he could not do an extreme amount of shoveling, and cannot carry anything heavy.  There were no effects on his daily activities.  He tried to drive mostly with his right arm, and could not rake for more than 10 minutes.  On examination, there was no additional loss of range of motion due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use (three repetitions).  

The diagnoses noted right shoulder impingement syndrome status post acromioplasty associated with chronic left shoulder dislocation and chronic recurrent left shoulder dislocation with impingement syndrome and degenerative changes, and degenerative joint disease, right shoulder.    

The November 2009 VA examination report shows that the Veteran was noted to have a progressively worse course since onset, with use of Ibuprofen, Tramadol (100 milligrams) qid (four times per day), and Oxycontin prn (as needed), and a fair response to treatment.  He reported that he was retired since 1999 and the report notes "eligible by age or duration of work."  The Veteran complained of pain, stiffness, and tenderness.  He denied having deformity, instability, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, effusions, other symptoms, or flare-ups.  There were no incapacitating episodes of arthritis.  On examination, there was pain following repetitive motion.  Additional limitations after repetitive motion could not be tested due to pain.  There was no joint ankylosis.  An associated X-ray report for the right shoulder contains an impression noting that there was no radiographic evidence of any acute osseous process of the right shoulder, moderate degenerative arthrosis of the right AC (acromioclavicular) joint, no evidence of subluxation or dislocation or the AC or glenohumeral joints, and that the proximal humerus was within normal limits.  The diagnosis was degenerative joint disease of both shoulders.  His symptoms were noted to produce decreased manual dexterity, with no effects on grooming, toileting, feeding, or shopping, mild effects on driving, dressing, and traveling, moderate effects on recreation and exercise, and the prevention of participation in sports.  

In this case, a rating in excess of 20 percent is not warranted for either shoulder on the basis of additional functional loss due to pain and weakness.  The January 2007 VA examination report shows that there was no additional loss of range of motion due to pain, weakness, fatigue, lack of endurance, or incoordination following repetitive use.  The November 2009 VA examination report shows that there was pain following repetitive motion, but that additional limitations after repetitive motion could not be tested due to pain.  However, the Veteran denied having symptoms that included instability, weakness, incoordination, decreased speed of joint motion, or flare-ups.  In summary, when the ranges of motion in the Veteran's shoulders are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, or other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected right or left shoulder disability impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 20 percent for either shoulder.  In this regard, there are no findings of shoulder atrophy, or incoordination, and the demonstrated ranges of motion are significantly in excess of the limitation of motion that is required for a rating in excess of 20 percent.  See DC 5201.  Accordingly, an increased rating is not warranted for either shoulder based on functional loss.    

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no history of surgery or hospitalization for either shoulder after 1998.  The Veteran has stated that he has been retired since 1999, and he is shown to have a number of disorders for which service connection is not currently in effect, to include a left knee disorder, a low back disorder, hypertension, and an acquired psychiatric disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's shoulders contemplate his symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of his schedular ratings.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's ratings should be increased for any separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the disabilities in issue, such that an increased rating is/are warranted.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt; however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2006 and August 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded two examinations.  

In June 2009, the Board remanded these claims.  The Board directed that the Veteran be provided with an additional VCAA notice which includes all of the diagnostic criteria at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203, that an attempt should be made to obtain any recent treatment records from the VA medical facility at West Palm Beach, and that the Veteran should be provided a VA examination of both shoulders.  In August 2009, the Veteran was issued another VCAA notification letter; this letter included the criteria at Diagnostic Codes 5200 through 5203.  Additional VA treatment reports have been obtained from the VA Medical Center in West Palm Beach, dated between 2007 and 2010.  In November 2009, the Veteran was afforded another VA examination, and the examiner stated that the Veteran's C-file had been reviewed.  Given the foregoing, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


REMAND

Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2003).  

In this case, during his hearing, the Veteran asserted that he could not work due to his shoulder disabilities.  In addition, the claims files include three lay statements, assertedly from the Veteran's former employer ("H.S."), dated in 1997, 2008, and 2009, in which the author asserts that the Veteran had shoulder pain which, at times, was so severe that he could not work.  The 2008 letter asserts that the Veteran has constant pain in his shoulders, and that he has been unable to work since 2001.  Therefore, a TDIU claim has been raised.  Id.  

In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam) the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  

Here, the RO has not yet adjudicated a claim for TDIU, nor has the Veteran been afforded VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter with respect to the issue of entitlement to TDIU.

2.  Develop and adjudicate the issue of entitlement to TDIU.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


